Title: From John Adams to C. W. F. Dumas, 19 December 1782
From: Adams, John
To: Dumas, C. W. F.


Dear Sir,
Paris Decr. 19th. 1782

The Preliminary Articles are only to take place, when France & G. Britain shall have agreed: but as they are not yet published by the British Ministry, it is not proper that We should publish them as yet— Your Dispatch to Mr Livingston, which I recd. Yesterday, I gave to Mr. Franklin who sends it off to day.
I don’t know what to say about Mr. Van Arp’s Passport—it is not necessary, if the Vessel carries nothing improper. I will send him one however, depending upon it, that there is no design to send British Manufactures.
There are curious Transactions passing at the Hague—but I hope they will go no further. If Peace should take place, I suppose they will stop. Whether we shall have Peace or not, I cannot say— By some Intimations that are given out, it looks probable—but one can never be certain of such an Event until it happens.
The King of Sweden has done himself the Honor to be the first Crowned Head, indeed the first Power, who has proposed to the United States a Treaty with them. This however must not be published nor communicated but in Confidence to Friends. You may make my Compliments to Mr. D’Asp, & tell him, that We shall take Care to remember, that his master has been the first to do Us this Honor.

My best Respects to Mr. Van Berckel, Mr. Gyselaer & Mr. Vischer as well as to your good Family.—
